Citation Nr: 1032510	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-06 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Phoenix, Arizona


THE ISSUE

Entitlement to reimbursement or payment for the cost of private 
dental services provided to the appellant by Craig R. West, DDS, 
for the period extending from October 3, 2001, to November 4, 
2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from August 1988 to June 1996.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a letter decision issued by the Department of Veterans Affairs 
(VA) Medical Center (VAMC), located in Phoenix, Arizona.  
Subsequent to that action, the appellant and her witness provided 
testimony before the undersigned Acting Veterans Law Judge (AVLJ) 
in August 2009.  A transcript of that hearing has been produced 
and has been included in the claims folder for review.  


FINDINGS OF FACT

1.  The appellant has been awarded a total disability evaluation 
based on individual unemployability due to the appellant's 
service-connected disorders (TDIU).  It has been determined that 
the appellant's service-connected disorders are totally and 
permanently disabling.  

2.  Dental care was provided to the appellant by Doctor Craig 
West for the period extending from October 3, 2001, to November 
4, 2004.  

3.  VA payment or reimbursement of the costs of the private 
medical care provided on any of the days in question was not 
authorized prior to the appellant undergoing that treatment; nor 
did the appellant request such authorization within 72 hours.

4.  While the appellant may have received dental care that might 
be considered necessary and emergent in nature, VA facilities 
were available to provide the appellant with the type of services 
provided by the private care provider.  


CONCLUSIONS OF LAW

The criteria for reimbursement or payment of the private medical 
expenses incurred for the period extending from October 3, 2001, 
to November 4, 2004, are not met.  38 U.S.C.A. § 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-08 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come to the Board asking that it award 
reimbursement expenses for private dental care she received for 
the period extending from October 3, 2001, to November 4, 2004.  
She has testified that during the time in question, she was in 
receipt of a total disability evaluation (TDIU) and that her 
disabilities had been found to be permanent in nature.  Moreover, 
she has stated that she was approved for VA dental treatment but 
that the dental clinic placed her on a two-year waiting list, and 
that since she needed immediate dental care, she sought private 
dental treatment through a Craig R. West, DDS.  She believes 
therefore that the VA should reimburse her for the care she 
received.  

The record indicates that the appellant moved from Wisconsin, 
where she had received dental care through a VA medical facility, 
to the Tucson, Arizona, area around the year 2000.  In August 
2000, the VA found that the appellant was permanently and totally 
disabled.  It is noted that this was two years after she had been 
awarded a total disability evaluation based on individual 
unemployability due to her service-connected disabilities.  On or 
about October 3, 2001, the appellant presented herself to a local 
dentist, Doctor West, who then provided her with extensive and 
detailed dental care.  The appellant continued to receive 
treatment from Dr. West until November 2004.  Per the claims 
folder, shortly after her last treatment with Dr. West, the 
appellant submitted to the VA a request for reimbursement of fees 
paid to Dr. West for the nearly three years of dental care and 
treatment.

To support her claim, the appellant proffered a letter sent to 
her by the VA Medical Center in Phoenix.  The letter is undated 
but other information contained in the claims folder indicates 
that the appellant's application was received on April 10, 2003.  
In the letter, the VAMC indicated that the appellant's 
"application for dental care" had been approved.  The letter 
further stated that due to high workload demands, the appellant 
could not be given an immediate appointment but she could be seen 
in the future.  The appellant was also informed that if she 
believed that she needed emergency dental care, she was 
instructed to contact the VAMC as soon as possible.  

Also proffered by the appellant was a letter from Dr. West, dated 
August 2006.  In that letter, Dr. West stated that when the 
appellant presented herself in October 2001, she needed 
"immediate" dental treatment.  He further wrote that the 
appellant had told him that if she waited for VA dental 
treatment, she would have to wait two to three years.  He 
insinuated that in not providing immediate dental care to the 
appellant, the VA was committing "blatant malpractice."  He 
concluded his letter by stating the amount of care he provided 
(ten crowns, two posts with cores, and a root canal), and 
repeated that due to the pain and abscesses present in the 
appellant's mouth, she needed immediate care.  

The VA has denied the appellant's claim for benefits.  In denying 
reimbursement to the appellant, the VAMC has indicated that a VA 
facility was available for the treatment needed by the appellant.  
As such, the appellant's claim was denied.  The Board would note 
that the record strongly suggests that the appellant did not 
contact the VAMC requesting emergency treatment for dental care 
nor did she present herself at the VAMC in Tucson asking that a 
fee basis dentist be approved for the worked needed and required.  
Moreover, there is nothing in the claims folder suggesting that 
the appellant contacted the VAMC after her initial treatment in 
October 2001 asking for dental care nor does it appear that after 
the VAMC sent the undated dental care approval letter to her in 
the fall of 2003 that the appellant was turned down for care by 
the VAMC.  The Board would further note that there is nothing in 
the VA records showing or suggesting or insinuating that there 
was a two to three year dental care waiting list.  Nevertheless, 
the appellant has appealed the decision that has denied payment 
for the treatment received while she was a patient of Dr. West.  

The record indicates that the appellant, at the time of the 
dental treatment, she was in receipt of a 100 percent disability 
rating (in the form of a TDIU).  Moreover, her disabilities, as 
indicated previously, have been adjudged to be permanent and 
totally disabling.  

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
The VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, as the 
statute at issue in such cases is not found in Title 38, United 
States Code, Chapter 51 (i.e. the laws changed by VCAA). Barger 
v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at 
issue in this matter is not found in Chapter 51, but rather, in 
Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 
403-04 (2005), although not explicitly stated, the United States 
Court of Appeals for Veterans Claims (Court) appeared to assume 
that the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements in 
that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 
17, contain their own notice requirements.  Regulations at 38 
C.F.R. § 17.120-33 (2009) discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses.  According to 38 
C.F.R. § 17.124 (2009), the appellant has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA medical 
treatment, and "other evidence or statements that are deemed 
necessary and requested for adjudication of the claim."  When a 
claim for payment/reimbursement of unauthorized medical expenses 
is disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, and to 
furnish all other notifications or statements required by Part 19 
of Chapter 38.  38 C.F.R. § 17.132 (2009).

The appellant was sent notice concerning the types of evidence 
that would tend to substantiate the claim, and of her and VA's 
responsibilities with respect to providing and obtaining relevant 
information and evidence.  Although the notice was provided after 
the claim had been denied, the appellant was provided an 
opportunity to respond and the case was thereafter readjudicated 
by way of a statement of the case.  It is also noted that the 
statement of the case explained the basis for the denial and 
provided him with the applicable criteria.  Thus, any deficiency 
of notice or of the duty to assist constitutes merely harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Initially, in adjudicating a claim for reimbursement of medical 
expenses, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical care 
that the appellant received in a private facility for the time 
extending from October 3, 2001, to November 4, 2004.  See 38 
U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 
(2009).  This is a factual, not a medical, determination.  See 
Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to a veteran, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] 
facilities are not capable of furnishing . . . the care or 
services required, the Secretary, as authorized in [38 U.S.C.A. § 
1710 or 1712], may contract with non-Department facilities in 
order to furnish" certain care, including:  "[h]ospital care or 
medical services for the treatment of medical emergencies which 
pose a serious threat to the life or health of a veteran 
receiving medical services in a Department facility . . . until 
such time following the furnishing of care in the non-Department 
facility as the veteran can be safely transferred to a Department 
facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 
17.52 (2009).

The admission of a service member to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 17.54 
(2009).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see 
also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 
1995) ("Authorization in advance is essential to any 
determination as to whether the Department is or is not going to 
furnish the contract care.").  In the case of an emergency that 
existed at the time of admission, an authorization may be deemed 
a prior authorization if an application is made to VA within 72 
hours after the hour of admission.  38 C.F.R. § 17.54 (2009).

In the present case, there is no evidence that the appellant 
sought and obtained proper authorization for VA payment of the 
private medical expenses she incurred while she was under the 
care of Dr. West.  None of the records suggest or insinuate that 
Dr. West or his staff contacted the VAMC in either Tucson or 
Phoenix after the appellant presented herself in October 2001 and 
obtained permission to continue the treatment provided to the 
appellant.  Although the record does show that the appellant was 
approved for VA dental care, that same record does not show, 
suggest, or insinuate that the VA gave permission to Dr. West to 
provide the care needed by the appellant.  The record before the 
Board reflects that the first time the VA was fully made aware of 
all of the treatment for the period extending from October 3, 
2001, to November 4, 2004, was when the VAMC received the 
appellant's request for reimbursement of the expenses paid for 
the dental treatment.  It is further recognized that the request 
for payment was sent to VA more than 72 hours after the 
appellant's initial visit and her last visit to Dr. West.  

Accordingly, the Board must conclude that prior authorization for 
the private medical treatment received for the period extending 
from October 3, 2001, to November 4, 2004, was not obtained 
pursuant to 38 C.F.R. § 17.54 (2009), and that payment is not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703 (West 2002).

Next, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may 
potentially be authorized under 38 U.S.C.A. § 1725 (West 2002) 
and 38 C.F.R. §§ 17.1000-1002 (2009).  Section 1725 was enacted 
as part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 
(1999).  To be eligible for reimbursement under this authority 
the appellant has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such nature that a 
prudent layperson would have reasonably 
expected that delay in seeking medical 
attention would have been hazardous to life 
or health (this standard would be met if 
there were an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe pain) 
that a prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of 
any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that an appellant was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that the 
nearest available appropriate level of care 
was not a non-VA medical center);

(d)  The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the claimant could not have 
been safely transferred to a VA or other 
Federal facility (the medical emergency 
lasts only until the time the claimant 
becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the claimant was enrolled in 
the VA health care system and had received 
medical services under authority of 38 
U.S.C.A. Chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment;

(f)  The claimant is financially liable to 
the provider of emergency treatment for the 
treatment;

(g)  The claimant has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the claimant has coverage under a 
health-plan contract but payment is barred 
because of a failure by the claimant or 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the claimant or provider 
against a third party for payment of such 
treatment; and the claimant has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the claimant's 
liability to the provider; and

(i)  The claimant is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a 
limited group of claimant's, primarily 
those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 (2009).  Of note is that 38 U.S.C.A. § 1725 
was amended effective February 1, 2010, however, the amendments 
are not applicable to this case.  See Pub. L. No. 111-137, § 
1(a),(b), 123 State. 3495 (2010). 

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.120 
(2009).  Under the provisions of 38 C.F.R. § 17.53 (2009), a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the treatment 
required makes it necessary or economically advisable to use 
public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 
(2009).  A VA facility would not be feasibly available if there 
was evidence establishing that an appellant was brought to a 
hospital in an ambulance and the ambulance personnel determined 
that the nearest available appropriate level of care was at a 
non-VA facility.  See 38 C.F.R. § 17.1002(c) (2009).

Upon reviewing the evidence, the Board concludes that the 
appellant does not satisfy all of the elements of the Millenium 
Act.  Specifically, the medical bills submitted to VA show that 
the appellant has additional medical coverage in the form of 
health care insurance.  Under the Millennium Health Care Act, the 
VA will be the payer of last resort for service members who 
usually get their care at a VA medical center.  As noted above, 
one of the requirements that must be met is that the appellant 
must not have entitlement to care or services under a health plan 
contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2002); 38 C.F.R. § 
17.1002(g) (2009). A health plan contract is specifically 
defined, by the law as well as the implementing regulation, to 
include an insurance program described in section 1811 of the 
Social Security Act (42 U.S.C. 1395c) or established by section 
1831 of that Act (42 U.S.C. 1395j). 38 U.S.C.A. § 1725(f)(2)(B) 
(West 2002); 38 C.F.R. § 17.1001(a)(2) (2009).  The law and 
regulations specifically exclude payment under the Millennium Act 
if the appellant has coverage under some type of health care 
insurance even if that insurance does not reimburse the appellant 
for all of the expenses paid by the appellant.  

Therefore, the Board concludes that the criteria for entitlement 
to reimbursement for the reasonable value of treatment received 
by the appellant through Dr. West's dental practice for the 
period extending from October 3, 2001, to November 4, 2004, have 
not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1000-08 (2009).

However, the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has stated that another "avenue for 
potential relief for a veteran entitled to VA care forced to 
obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as the 
Secretary shall prescribe, reimburse . . . for the reasonable 
value of such care or services . . . for which such veterans have 
made payment.'"  Malone, 10 Vet. App. at 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1)  such care or services were rendered in 
a medical emergency of such nature that 
delay would have been hazardous to the 
claimant's life or health;

(2)  such care or services were rendered to 
a claimant in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a nonservice- connected disability 
associated with and held to be aggravating 
a service-connected disability, (C) for any 
disability of an appellant who has a total 
disability permanent in nature from a 
service-connected disability, or (D) for 
any illness, injury, or dental condition in 
the case of an appellant who (i) is a 
participant in a vocational rehabilitation 
program (as defined in section 3101(9) of 
this title), and (ii) is medically 
determined to have been in need of care or 
treatment . . . .; and (iii) [VA] or other 
Federal facilities were not feasibly 
available, and an attempt to use them 
beforehand would not have been reasonable, 
sound, wise, or practical.

(3)  VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had been 
or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone, 10 Vet. 
App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
Hayes v. Brown, 6 Vet. App. 66 (1993).

The appellant asserts that she was unable to obtain immediate and 
reasonable dental care through the VA medical system and that if 
she had waited for an appointment, and not sought immediate care, 
she would have suffered from pain, abscesses, and possibly the 
loss of teeth.  Even if the Board is to accept that the care 
provided by Dr. West was somehow emergent in nature, the question 
still remains as to whether the appellant could have obtained 
similar services from a VA facility.  In this instance, there is 
nothing but the appellant's assertions suggesting that a VA 
facility was not available to her.  In fact, there is an opinion, 
provided by the Chief Dental Officer of the Phoenix VAMC that 
clearly indicates that a VA facility was available to the 
appellant.  The doctor further noted that the appellant never 
contacted the dental office of the VAMC nor did she seek a 
referral for fee based dental care.  To the Board, this opinion 
is entitled to great probative weight as it is provided by a 
person who is competent to provide such an opinion as the Chief 
of the Dental Office.  Accordingly, the Board concludes that the 
treatment undergone by the appellant could have occurred at a VA 
facility without placing the health of the appellant in serious 
jeopardy, or causing the appellant to experience serious 
impairment to bodily functions, or having serious dysfunction of 
any of the appellant's bodily organ or part.  See Swinney v. 
Shinseki, 23 Vet. App. 257 (2009).  

The record does show that the appellant was in receipt of a total 
disability rating (100%) and her disabilities have been 
classified as permanently and totally disabling.  Nevertheless, 
while the appellant has met at least one and possibly two of the 
requirements of 38 U.S.C.A. § 1728 (West 2002), the record does 
not show that the other element, as required, has been met.  In 
sum, the Board finds that the appellant does not meet the 
criteria for payment or reimbursement of unauthorized medical 
expenses resulting from the treatment received from Dr. West from 
October 3, 2001, to November 4, 2004.  Therefore, the benefit 
sought on appeal is denied.


ORDER

Entitlement to reimbursement or payment for the cost of private 
medical services provided to the appellant by C. R. West, DDS, 
for the period extending from October 3, 2001, to November 4, 
2004, is denied.  


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


